173 S.W.3d 352 (2005)
Roosevelt FLETCHER, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85336.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2005.
Motion for Rehearing and/or Transfer Denied October 11, 2005.
Timothy Joseph Forneris, St. Louis, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY, J., BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 11, 2005.

ORDER
PER CURIAM.
Movant Roosevelt Fletcher, Jr. ("Movant") appeals from the motion court's judgment denying his post-conviction relief motion pursuant to Rule 29.15 without an evidentiary hearing, alleging ineffective assistance of trial and appellate counsel. Movant was convicted by a jury of first degree murder pursuant to Section 565.020, RSMo 2000, and one count of armed criminal action pursuant to Section 571.015, RSMo 2000, for the death of Katee Hessler. Movant was sentenced as a prior and persistent offender to two consecutive terms of life imprisonment.
On appeal, Movant argues the motion court erred in denying his Rule 29.15 motion because the record reflects that he received ineffective assistance of: (1) appellate counsel for counsel's failure to assert a sufficiency of the evidence claim in Movant's direct appeal; and (2) trial counsel for counsel's failure to (a) explain the elements of first degree murder; (b) assert a viable defense; and (c) negotiate with the State regarding any plea arrangement.
*353 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).